Exhibit 10.2

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Security Agreement”) dated
as of December 2, 2003 is by and among the parties identified as “Grantors” on
the signature pages hereto and such other parties as may become Grantors
hereunder after the date hereof (individually a “Grantor”, and collectively the
“Grantors”) and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the holders of the Secured Obligations
referenced below.

 

W I T N E S S E T H

 

WHEREAS, a $85 million credit facility has been established in favor of ICT
Group, Inc., a Pennsylvania corporation (the “Borrower”), pursuant to the terms
of that Credit Agreement (as amended, modified, supplemented and extended from
time to time, the “Credit Agreement”) dated as of the date hereof among the
Borrower, the Guarantors identified therein, the Lenders identified therein and
Bank of America, N.A., as Administrative Agent;

 

WHEREAS, this Security Agreement is required under the terms of the Credit
Agreement; and

 

WHEREAS, this Security Agreement is given in amendment to, restatement of and
substitution for the Security Agreement dated as of April 25, 2001 among the
Grantors and Bank of America, N.A., as administrative agent.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Definitions.

 

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

 

(b) The following terms shall have the meanings assigned thereto in the Uniform
Commercial Code in effect in the State of New York on the date hereof:
Accession, Account, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claim, Commingled Goods, Consumer Goods, Deposit Account, Document, Equipment,
Farm Products, Fixtures, General Intangible, Goods, Instrument, Inventory,
Investment Property, Letter-of-Credit Right, Manufactured Home, Proceeds,
Software, timber to be cut, Supporting Obligation and Tangible Chattel Paper.

 

(c) As used herein, the following terms shall have the meanings set forth below:

 

“Collateral” has the meaning provided in Section 2 hereof.

 

“Copyright License” means any written agreement, naming any Grantor as licensor,
granting any right under any Copyright including, without limitation, any
thereof referred to in Schedule 6.17 to the Credit Agreement.

 

“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office including, without limitation, any thereof referred to in
Schedule 6.17 to the Credit Agreement, and (b) all renewals thereof including,
without limitation, any thereof referred to in Schedule 6.17 to the Credit
Agreement.



--------------------------------------------------------------------------------

“Patent License” means any agreement, whether written or oral, providing for the
grant by or to a Grantor of any right to manufacture, use or sell any invention
covered by a Patent, including, without limitation, any thereof referred to in
Schedule 6.17 to the Credit Agreement.

 

“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, including, without limitation, any
letters patent referred to in Schedule 6.17 to the Credit Agreement, and (b) all
applications for letters patent of the United States or any other country and
all divisions, continuations and continuations-in-part thereof, including,
without limitation, any thereof referred to in Schedule 6.17 to the Credit
Agreement.

 

“Secured Obligations” means, without duplication, (i) all of the obligations of
the Loan Parties to the Lenders (including the L/C Issuer and the Swing Line
Lender) and the Administrative Agent under the Loan Documents (including, but
not limited to, any interest accruing after the commencement of a proceeding by
or against any Loan Party under any Debtor Relief Laws, regardless of whether
such interest is an allowed claim under such proceeding), whether now existing
or hereafter arising, due or to become due, direct or indirect, absolute or
contingent, howsoever evidenced, created, held or acquired, whether primary,
secondary, direct, contingent, or joint and several, as such obligations may be
amended, modified, increased, extended, renewed or replaced from time to time,
(ii) all of the obligations owing by any Loan Party under any Swap Contract or
Treasury Management Agreement between any Loan Party and any Lender or Affiliate
or a Lender, whether now existing or hereafter arising and (iii) all costs and
expenses incurred in connection with enforcement and collection of the
obligations described in the foregoing clauses (i) and (ii), including
reasonable attorneys’ fees.

 

“Trademark License” means any agreement, written or oral, providing for the
grant by or to a Grantor of any right to use any Trademark, including, without
limitation, any thereof referred to in Schedule 6.17 to the Credit Agreement.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise, including, without limitation, any thereof
referred to in Schedule 6.17 to the Credit Agreement, and (b) all renewals
thereof.

 

“UCC” means the Uniform Commercial Code.

 

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

 

2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Grantor
hereby grants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Grantor in and to all of
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”):

 

(a) all Accounts;

 

(b) all cash and currency;

 

2



--------------------------------------------------------------------------------

(c) all Chattel Paper;

 

(d) those Commercial Tort Claims identified on Schedule 2 attached hereto;

 

(e) all Copyrights;

 

(f) all Copyright Licenses;

 

(g) all Deposit Accounts;

 

(h) all Documents;

 

(i) all Equipment;

 

(j) all Fixtures;

 

(k) all General Intangibles;

 

(l) all Instruments;

 

(m) all Inventory;

 

(n) all Investment Property;

 

(o) all Letter-of-Credit Rights;

 

(p) all Patents;

 

(q) all Patent Licenses;

 

(r) all Software;

 

(s) all Supporting Obligations;

 

(t) all Trademarks;

 

(u) all Trademark Licenses;

 

(v) all other personal property of such Grantor of whatever type or description;
and

 

(w) to the extent not otherwise included, all Accessions and all Proceeds of any
and all of the foregoing.

 

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Security Agreement shall not extend to (i) any
Property that is subject to a Lien securing purchase money Indebtedness
permitted under the Credit Agreement pursuant to documents that prohibit such
Grantor from granting any other Liens in such Property, (ii) any lease, license
or other contract if the grant of a security interest in such lease, license or
contract in the manner contemplated by this Security Agreement is prohibited by
the terms of such lease, license or contract or by law and would result in the
termination of such lease, license or contract, but only to the extent that (A)
after reasonable efforts, consent from the relevant party or parties has not
been obtained and

 

3



--------------------------------------------------------------------------------

(B) any such prohibition could not be rendered ineffective pursuant to the UCC
or any other applicable law (including Debtor Relief Laws) or principles of
equity or (iii) any Securitization Related Property.

 

The Grantors and the Administrative Agent, on behalf of the holders of the
Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Collateral (i) constitutes continuing collateral security
for all of the Secured Obligations, whether now existing or hereafter arising
and (ii) is not to be construed as an assignment of any Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.

 

3. Provisions Relating to Accounts.

 

(a) Anything herein to the contrary notwithstanding, each of the Grantors shall
remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Account.
Neither the Administrative Agent nor any holder of the Secured Obligations shall
have any obligation or liability under any Account (or any agreement giving rise
thereto) by reason of or arising out of this Security Agreement or the receipt
by the Administrative Agent or any holder of the Secured Obligations of any
payment relating to such Account pursuant hereto, nor shall the Administrative
Agent or any holder of the Secured Obligations be obligated in any manner to
perform any of the obligations of a Grantor under or pursuant to any Account (or
any agreement giving rise thereto), to make any payment, to make any inquiry as
to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts that may have
been assigned to it or to which it may be entitled at any time or times.

 

(b) At any time after the occurrence and during the continuation of an Event of
Default, (i) the Administrative Agent shall have the right, but not the
obligation, to make test verifications of the Accounts in any manner and through
any medium that it reasonably considers advisable, and the Grantors shall
furnish all such assistance and information as the Administrative Agent may
require in connection with such test verifications, (ii) upon the Administrative
Agent’s request and at the expense of the Grantors, the Grantors shall cause
independent public accountants or others satisfactory to the Administrative
Agent to furnish to the Administrative Agent reports showing reconciliations,
aging and test verifications of, and trial balances for, the Accounts and (iii)
the Administrative Agent in its own name or in the name of others may
communicate with account debtors on the Accounts to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Accounts.

 

4. Representations and Warranties. Each Grantor hereby represents and warrants
to the Administrative Agent, for the benefit of the holders of the Secured
Obligations, that:

 

(a) Ownership. Each Grantor is the legal and beneficial owner of its Collateral
and has the right to pledge, sell, assign or transfer the same.

 

(b) Security Interest/Priority. This Security Agreement creates a valid security
interest in favor of the Administrative Agent, for the benefit of the holders of
the Secured Obligations, in the Collateral of such Grantor and, when properly
perfected by filing, shall constitute a valid perfected security interest in
such Collateral, to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens.

 

(c) Types of Collateral. None of the Collateral consists of, or is the
Accessions or the Proceeds of, As-Extracted Collateral, Consumer Goods, Farm
Products, Manufactured Homes, or timber to be cut.

 

4



--------------------------------------------------------------------------------

(d) Accounts. (i) Each Account of such Grantor and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each Account of such Grantor arises out of (A) a bona fide sale of
goods sold and delivered by such Grantor (or is in the process of being
delivered) or (B) services theretofore actually rendered by such Grantor to, the
account debtor named therein and (iii) no surety bond was required or given in
connection with any Account of such Grantor or the contracts or purchase orders
out of which they arose.

 

(e) Inventory. No Inventory of such Grantor is held by any Person other than
such Grantor pursuant to consignment, sale or return, sale on approval or
similar arrangement.

 

(f) Copyrights, Patents and Trademarks.

 

(i) To each Grantor’s knowledge, each material Copyright, Patent and Trademark
of such Grantor is valid, subsisting, unexpired, enforceable and has not been
abandoned.

 

(ii) Except as set forth in Schedule 6.17 to the Credit Agreement, none of the
material Copyrights, Patents and Trademarks of any Grantor is the subject of any
licensing agreement or similar agreement.

 

(iii) To each Grantor’s knowledge, no holding, decision or judgment has been
rendered by any Governmental Authority that would limit, cancel or question the
validity of any material Copyright, Patent or Trademark of any Grantor.

 

(iv) No action or proceeding is pending seeking to limit, cancel or question the
validity of any material Copyright, Patent or Trademark of any Grantor, or that,
if adversely determined, could reasonably be expected to have a material adverse
effect on the value of such Copyright, Patent or Trademark.

 

(v) All applications pertaining to the material Copyrights, Patents and
Trademarks of each Grantor have been duly and properly filed, and all
registrations or letters pertaining to such Copyrights, Patents and Trademarks
have been duly and properly filed and issued, and all of such Copyrights,
Patents and Trademarks are valid and enforceable.

 

5. Covenants. Each Grantor covenants that, so long as any of the Secured
Obligations remains outstanding and until all of the commitments relating
thereto have been terminated, such Grantor shall:

 

(a) Other Liens. Defend the Collateral against the claims and demands of all
other parties claiming an interest therein other than Permitted Liens.

 

(b) Instruments/Tangible Chattel Paper/Documents. If any amount payable under or
in connection with any of the Collateral shall be or become evidenced by any
Instrument or Tangible Chattel Paper, or if any property constituting Collateral
shall be stored or shipped subject to a Document, (i) ensure that such
Instrument, Tangible Chattel Paper or Document is either in the possession of
such Grantor at all times or, if requested by the Administrative Agent, is
immediately delivered to the Administrative Agent, duly endorsed in a manner
satisfactory to the Administrative Agent and (ii) ensure that any Collateral
consisting of Tangible Chattel Paper is marked with a legend acceptable to the
Administrative Agent indicating the Administrative Agent’s security interest in
such Tangible Chattel Paper.

 

5



--------------------------------------------------------------------------------

(c) Perfection of Security Interest. Execute and deliver to the Administrative
Agent such agreements, assignments or instruments (including affidavits,
notices, reaffirmations and amendments and restatements of existing documents,
as the Administrative Agent may reasonably request) and do all such other things
as the Administrative Agent may reasonably deem necessary, appropriate or
convenient (i) to assure to the Administrative Agent the effectiveness and
priority of its security interests hereunder, including (A) such instruments as
the Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, (B) with regard to Copyrights, a Notice of Grant of Security Interest
in Copyrights for filing with the United States Copyright Office in the form of
Schedule 5(f)(i) attached hereto, (C) with regard to Patents, a Notice of Grant
of Security Interest in Patents for filing with the United States Patent and
Trademark Office in the form of Schedule 5(f)(ii) attached hereto and (D) with
regard to Trademarks, a Notice of Grant of Security Interest in Trademarks for
filing with the United States Patent and Trademark Office in the form of
Schedule 5(f)(iii) attached hereto, (ii) to consummate the transactions
contemplated hereby and (iii) to otherwise protect and assure the Administrative
Agent of its rights and interests hereunder. To that end, each Grantor
authorizes the Administrative Agent to file one or more financing statements
(which may describe the collateral as “all assets” or “all personal property”)
disclosing the Administrative Agent’s security interest in any or all of the
Collateral of such Grantor without such Grantor’s signature thereon, and further
each Grantor also hereby irrevocably makes, constitutes and appoints the
Administrative Agent, its nominee or any other Person whom the Administrative
Agent may designate, as such Grantor’s attorney-in-fact with full power and for
the limited purpose to file in the name of such Grantor any such financing
statements (including renewal statements), amendments and supplements, notices
or any similar documents that in the Administrative Agent’s reasonable
discretion would be necessary, appropriate or convenient in order to perfect and
maintain perfection of the security interests granted hereunder, such power,
being coupled with an interest, being and remaining irrevocable so long as the
Secured Obligations remain unpaid and until the commitments relating thereto
shall have been terminated. Each Grantor hereby agrees that a carbon,
photographic or other reproduction of this Security Agreement or any such
financing statement is sufficient for filing as a financing statement by the
Administrative Agent without notice thereof to such Grantor wherever the
Administrative Agent may in its sole discretion desire to file the same. In the
event for any reason the law of any jurisdiction other than New York becomes or
is applicable to the Collateral of any Grantor or any part thereof, or to any of
the Secured Obligations, such Grantor agrees to execute and deliver all such
instruments and to do all such other things as the Administrative Agent in its
sole discretion reasonably deems necessary, appropriate or convenient to
preserve, protect and enforce the security interests of the Administrative Agent
under the law of such other jurisdiction (and, if a Grantor shall fail to do so
promptly upon the request of the Administrative Agent, then the Administrative
Agent may execute any and all such requested documents on behalf of such Grantor
pursuant to the power of attorney granted hereinabove). If any Collateral is in
the possession or control of a Grantor’s agents and the Administrative Agent so
requests, such Grantor agrees to notify such agents in writing of the
Administrative Agent’s security interest therein and, upon the Administrative
Agent’s request, instruct them to hold all such Collateral for the account of
the holders of the Secured Obligations and subject to the Administrative Agent’s
instructions. Each Grantor agrees to mark its books and records to reflect the
security interest of the Administrative Agent in the Collateral.

 

(d) Control. Execute and deliver all agreements, assignments, instruments or
other documents as the Administrative Agent shall reasonably request for the
purpose of obtaining and maintaining control within the meaning of the UCC with
respect to any Collateral consisting of Deposit Accounts, Investment Property,
Letter-of-Credit Rights and Electronic Chattel Paper.

 

(e) Collateral held by Warehouseman, Bailee, etc. If any Collateral is at any
time in the possession or control of a warehouseman, bailee, agent or processor
of such Grantor, (i) notify the

 

6



--------------------------------------------------------------------------------

Administrative Agent of such possession or control, (ii) notify such Person of
the Administrative Agent’s security interest in such Collateral, (iii) instruct
such Person to hold all such Collateral for the Administrative Agent’s account
and subject to the Administrative Agent’s instructions and (iv) use its best
efforts to obtain an acknowledgment from such Person that it is holding such
Collateral for the benefit of the Administrative Agent.

 

(f) Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any Person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, other than as normal and
customary in the ordinary course of a Grantor’s business or as required by law.

 

(g) Commercial Tort Claims.

 

(i) Promptly notify the Administrative Agent in writing of the initiation of any
Commercial Tort Claim before any Governmental Authority by or in favor of such
Grantor or any of its Subsidiaries.

 

(ii) Execute and deliver such statements, documents and notices and do and cause
to be done all such things as the Administrative Agent may reasonably deem
necessary, appropriate or convenient, or as are required by law, to create,
perfect and maintain the Administrative Agent’s security interest in any
Commercial Tort Claim.

 

6. Advances by Holders of the Secured Obligations. On failure of any Grantor to
perform any of the covenants and agreements contained herein, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures that the Administrative Agent may make
for the protection of the security hereof or that may be compelled to make by
operation of law. All such sums and amounts so expended shall be repayable by
the Grantors on a joint and several basis (subject to Section 23 hereof)
promptly upon timely notice thereof and demand therefor, shall constitute
additional Secured Obligations and shall bear interest from the date said
amounts are expended at the Default Rate for Base Rate Loans. No such
performance of any covenant or agreement by the Administrative Agent on behalf
of any Grantor, and no such advance or expenditure therefor, shall relieve the
Grantors of any default under the terms of this Security Agreement, the other
Loan Documents or any other documents relating to the Secured Obligations. The
Administrative Agent may make any payment hereby authorized in accordance with
any bill, statement or estimate procured from the appropriate public office or
holder of the claim to be discharged without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by a Grantor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.

 

7. Remedies.

 

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent and the holders of the Secured
Obligations shall have, in addition to the rights and remedies provided herein,
in the Loan Documents, in any other documents relating to the Secured
Obligations, or by law (including, without limitation, levy of attachment and
garnishment), the rights and remedies of a secured party under the UCC of the
jurisdiction applicable to the affected Collateral and, further, the
Administrative Agent may, with or without judicial process or the aid and
assistance of others, (i) enter on any premises on which any of the Collateral
may be located and, without resistance or interference by the Grantors, take
possession of the Collateral, (ii) dispose of any Collateral on any such
premises, (iii)

 

7



--------------------------------------------------------------------------------

require the Grantors to assemble and make available to the Administrative Agent
at the expense of the Grantors any Collateral at any place and time designated
by the Administrative Agent that is reasonably convenient to both parties, (iv)
remove any Collateral from any such premises for the purpose of effecting sale
or other disposition thereof, and/or (v) without demand and without
advertisement, notice, hearing or process of law, all of which each of the
Grantors hereby waives to the fullest extent permitted by law, at any place and
time or times, sell and deliver any or all Collateral held by or for it at
public or private sale, by one or more contracts, in one or more parcels, for
cash, upon credit or otherwise, at such prices and upon such terms as the
Administrative Agent deems advisable, in its sole discretion (subject to any and
all mandatory legal requirements). Each of the Grantors acknowledges that any
private sale referenced above may be at prices and on terms less favorable to
the seller than the prices and terms that might have been obtained at a public
sale and agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner. Neither the Administrative Agent’s compliance
with applicable law nor its disclaimer of warranties relating to the Collateral
shall be considered to adversely affect the commercial reasonableness of any
sale. In addition to all other sums due the Administrative Agent and the holders
of the Secured Obligations with respect to the Secured Obligations, the Grantors
shall pay the Administrative Agent and each of the holders of the Secured
Obligations all reasonable documented costs and expenses incurred by the
Administrative Agent or any such holder of the Secured Obligations, including,
but not limited to, reasonable attorneys’ fees and court costs, in obtaining or
liquidating the Collateral, in enforcing payment of the Secured Obligations, or
in the prosecution or defense of any action or proceeding by or against the
Administrative Agent or the holders of the Secured Obligations or the Grantors
concerning any matter arising out of or connected with this Security Agreement,
any Collateral or the Secured Obligations, including, without limitation, any of
the foregoing arising in, arising under or related to a case under the
Bankruptcy Code. To the extent the rights of notice cannot be legally waived
hereunder, each Grantor agrees that any requirement of reasonable notice shall
be met if such notice is personally served on or mailed, postage prepaid, to the
Borrower in accordance with the notice provisions of Section 11.02 of the Credit
Agreement at least ten Business Days before the time of sale or other event
giving rise to the requirement of such notice. The Administrative Agent and the
holders of the Secured Obligations shall not be obligated to make any sale or
other disposition of the Collateral regardless of notice having been given. To
the extent permitted by law, any holder of the Secured Obligations may be a
purchaser at any such sale. To the extent permitted by applicable law, each of
the Grantors hereby waives all of its rights of redemption with respect to any
such sale. Subject to the provisions of applicable law, the Administrative Agent
and the holders of the Secured Obligations may postpone or cause the
postponement of the sale of all or any portion of the Collateral by announcement
at the time and place of such sale, and such sale may, without further notice,
to the extent permitted by law, be made at the time and place to which the sale
was postponed, or the Administrative Agent and the holders of the Secured
Obligations may further postpone such sale by announcement made at such time and
place.

 

(b) Remedies relating to Accounts. Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, (i) each Grantor will
promptly upon request of the Administrative Agent instruct all account debtors
to remit all payments in respect of Accounts to a mailing location selected by
the Administrative Agent and (ii) the Administrative Agent shall have the right
to enforce any Grantor’s rights against its customers and account debtors, and
the Administrative Agent or its designee may notify any Grantor’s customers and
account debtors that the Accounts of such Grantor have been assigned to the
Administrative Agent or of the Administrative Agent’s security interest therein,
and may (either in its own name or in the name of a Grantor or both) demand,
collect (including without limitation by way of a lockbox arrangement), receive,
take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Administrative Agent’s discretion, file any claim or take any other action
or proceeding to protect and realize upon the security interest of the holders
of the Secured Obligations in the Accounts. Each Grantor acknowledges and agrees
that the Proceeds of its Accounts remitted to or on behalf of the Administrative
Agent in accordance with the provisions hereof shall be solely for the
Administrative Agent’s own convenience and that such Grantor shall not have any
right, title or interest in such Accounts or in any such other amounts except as
expressly

 

8



--------------------------------------------------------------------------------

provided herein. The Administrative Agent and the holders of the Secured
Obligations shall have no liability or responsibility to any Grantor for
acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance. Each Grantor hereby agrees to indemnify the Administrative Agent and
the holders of the Secured Obligations from and against all liabilities,
damages, losses, actions, claims, judgments, costs, expenses, charges and
reasonable attorneys’ fees suffered or incurred by the Administrative Agent or
the holders of the Secured Obligations (each, an “Indemnified Party”) because of
the maintenance of the foregoing arrangements except as relating to or arising
out of the gross negligence or willful misconduct of an Indemnified Party or its
officers, employees or agents. In the case of any investigation, litigation or
other proceeding, the foregoing indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by a Grantor, its directors,
shareholders or creditors or an Indemnified Party or any other Person or any
other Indemnified Party is otherwise a party thereto.

 

(c) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Grantors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Grantors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.

 

(d) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
holders of the Secured Obligations to exercise any right, remedy or option under
this Security Agreement, any other Credit Document, any other documents relating
to the Secured Obligations, or as provided by law, or any delay by the
Administrative Agent or the holders of the Secured Obligations in exercising the
same, shall not operate as a waiver of any such right, remedy or option. No
waiver hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Administrative Agent or the
holders of the Secured Obligations shall only be granted as provided herein. To
the extent permitted by law, neither the Administrative Agent, the holders of
the Secured Obligations, nor any party acting as attorney for the Administrative
Agent or the holders of the Secured Obligations, shall be liable hereunder for
any acts or omissions or for any error of judgment or mistake of fact or law
other than their gross negligence or willful misconduct hereunder. The rights
and remedies of the Administrative Agents and the holders of the Secured
Obligations under this Security Agreement shall be cumulative and not exclusive
of any other right or remedy that the Administrative Agent or the holders of the
Secured Obligations may have.

 

(e) Retention of Collateral. To the extent permitted under applicable law, in
addition to the rights and remedies hereunder, upon the occurrence of an Event
of Default, the Administrative Agent may, after providing the notices required
by Sections 9-620 and 9-621 of the UCC or otherwise complying with the
requirements of applicable law of the relevant jurisdiction, accept or retain
all or any portion of the Collateral in satisfaction of the Secured Obligations.
Unless and until the Administrative Agent shall have provided such notices,
however, the Administrative Agent shall not be deemed to have accepted or
retained any Collateral in satisfaction of any Secured Obligations for any
reason.

 

(f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured Obligations are legally entitled, the
Grantors shall be jointly and severally liable for the deficiency (subject to
Section 23 hereof), together with interest thereon at the Default Rate for Base
Rate Loans, together with the costs of collection and reasonable attorneys’
fees. Any surplus remaining after the full payment and satisfaction of the
Secured Obligations shall be returned to the Grantors or to whomsoever a court
of competent jurisdiction shall determine to be entitled thereto.

 

9



--------------------------------------------------------------------------------

8. Rights of the Administrative Agent.

 

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Grantor hereby designates and appoints the Administrative Agent, on behalf
of the holders of the Secured Obligations, and each of its designees or agents,
as attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuation of an Event of Default:

 

(i) to demand, collect, settle, compromise and adjust, and give discharges and
releases concerning the Collateral, all as the Administrative Agent may
reasonably deem appropriate;

 

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;

 

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may
reasonably deem appropriate;

 

(iv) to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral on behalf of and in the name
of such Grantor, or securing, or relating to such Collateral;

 

(v) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

 

(vi) to direct any parties liable for any payment in connection with any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

 

(vii) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;

 

(viii) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services that have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

 

(ix) to adjust and settle claims under any insurance policy relating thereto;

 

(x) to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security and pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may reasonably deem appropriate in order to perfect and
maintain the security interests and liens granted in this Security Agreement and
in order to fully consummate all of the transactions contemplated therein;

 

(xi) to institute any foreclosure proceedings that the Administrative Agent may
reasonably deem appropriate; and

 

10



--------------------------------------------------------------------------------

(xii) to do and perform all such other acts and things as the Administrative
Agent may reasonably deem appropriate or convenient in connection with the
Collateral.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Security
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in the Collateral.

 

(b) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Grantors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Administrative Agent accords its own property, which shall be
no less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Administrative
Agent shall have no obligation to clean, repair or otherwise prepare the
Collateral for sale.

 

9. Rights of Required Lenders. All rights of the Administrative Agent hereunder,
if not exercised by the Administrative Agent, may be exercised by the Required
Lenders.

 

10. Application of Proceeds. Upon the occurrence and during the continuation of
an Event of Default, any payments in respect of the Secured Obligations and any
proceeds of the Collateral, when received by the Administrative Agent or any of
the holders of the Secured Obligations in cash or its equivalent, will be
applied in reduction of the Secured Obligations in the order set forth in the
Credit Agreement or other document relating to the Secured Obligations, and each
Grantor irrevocably waives the right to direct the application of such payments
and proceeds and acknowledges and agrees that the Administrative Agent shall
have the continuing and exclusive right to apply and reapply any and all such
payments and proceeds in the Administrative Agent’s sole discretion,
notwithstanding any entry to the contrary upon any of its books and records.

 

11. Continuing Agreement.

 

(a) This Security Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect so long as any of the Secured Obligations
remains outstanding (other than contingent indemnity obligations that are not
yet due and payable) and until all of the commitments relating thereto have been
terminated. Upon such payment and termination, this Security Agreement and the
liens and security interests of the Administrative Agent hereunder shall be
automatically terminated and the Administrative Agent shall, upon the request
and at the expense of the Grantors, execute and deliver, or authorize the filing
of, all UCC termination statements and/or other documents reasonably requested
by the Grantors evidencing such termination. Notwithstanding the foregoing, all
releases and indemnities provided hereunder shall survive termination of this
Security Agreement.

 

11



--------------------------------------------------------------------------------

(b) This Security Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any holder of the Secured Obligations as
a preference, fraudulent conveyance or otherwise under any bankruptcy,
insolvency or similar law, all as though such payment had not been made;
provided that in the event payment of all or any part of the Secured Obligations
is rescinded or must be restored or returned, all reasonable costs and expenses
(including, without limitation, attorneys’ fees and disbursements) incurred by
the Administrative Agent or any holder of the Secured Obligations in defending
and enforcing such reinstatement shall be deemed to be included as a part of the
Secured Obligations.

 

12. Amendments and Waivers. This Security Agreement and the provisions hereof
may not be amended, waived, modified, changed, discharged or terminated except
as set forth in Section 11.01 of the Credit Agreement.

 

13. Successors in Interest. This Security Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Grantor, its
successors and assigns, and shall inure, together with the rights and remedies
of the Administrative Agent and the holders of the Secured Obligations
hereunder, to the benefit of the Administrative Agent and the holders of the
Secured Obligations and their successors and permitted assigns; provided,
however, that none of the Grantors may assign its rights or delegate its duties
hereunder without the prior written consent of the requisite Lenders under the
Credit Agreement. To the fullest extent permitted by law, each Grantor hereby
releases the Administrative Agent and each holder of the Secured Obligations,
their respective successors and assigns and their respective officers,
attorneys, employees and agents, from any liability for any act or omission or
any error of judgment or mistake of fact or of law relating to this Security
Agreement or the Collateral, except for any liability arising from the gross
negligence or willful misconduct of the Administrative Agent or such holder, or
their respective officers, attorneys, employees or agents.

 

14. Notices. All notices required or permitted to be given under this Security
Agreement shall be given as provided in Section 11.02 of the Credit Agreement.

 

15. Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Security Agreement to produce or account for
more than one such counterpart.

 

16. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Security Agreement.

 

17. Governing Law; Submission to Jurisdiction; Venue.

 

(a) THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS SECURITY AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK, NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT
OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS SECURITY AGREEMENT, EACH
PARTY HERETO CONSENTS, FOR

 

12



--------------------------------------------------------------------------------

ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS SECURITY AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

18. Waiver of Right to Trial by Jury.

 

EACH PARTY TO THIS SECURITY AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS SECURITY AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

19. Severability. If any provision of this Security Agreement is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

20. Entirety. This Security Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

 

21. Survival. All representations and warranties of the Grantors hereunder shall
survive the execution and delivery of this Security Agreement, the other Loan
Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.

 

22. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, securities owned by a Grantor), or by a guarantee, endorsement or
property of any other Person, then the Administrative Agent shall have the right
to proceed against such other property, guarantee or endorsement upon the
occurrence of any Event of Default, and the Administrative Agent shall have the
right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Secured Obligations or any of
the rights of the Administrative Agent or the holders of the Secured Obligations
under this Security Agreement, under any of the other Loan Documents or under
any other document relating to the Secured Obligations.

 

13



--------------------------------------------------------------------------------

23. Joint and Several Obligations of Grantors.

 

(a) Subject to subsection (c) of this Section 23, each of the Grantors is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the holders of the Secured
Obligations, for the mutual benefit, directly and indirectly, of each of the
Grantors and in consideration of the undertakings of each of the Grantors to
accept joint and several liability for the obligations of each of them.

 

(b) Subject to subsection (c) of this Section 23, each of the Grantors jointly
and severally hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Grantors with respect to the payment and performance of all of the Secured
Obligations arising under this Security Agreement, the other Loan Documents and
any other documents relating to the Secured Obligations, it being the intention
of the parties hereto that all the Secured Obligations shall be the joint and
several obligations of each of the Grantors without preferences or distinction
among them.

 

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Credit Agreement and
the other Loan Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state law.

 

[Signature Pages Follow]

 

14



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

 

GRANTORS:

 

ICT GROUP, INC.,

   

a Pennsylvania corporation

       

By:

 

/s/ Vincent A. Paccapaniccia

--------------------------------------------------------------------------------

       

Name:

 

Vincent A. Paccapaniccia

       

Title:

 

Chief Financial Officer, Assistant Secretary

       

YARDLEY ENTERPRISES, INC.,

       

a Delaware corporation

       

By:

 

/s/ Vincent A. Paccapaniccia

--------------------------------------------------------------------------------

       

Name:

 

Vincent A. Paccapaniccia

       

Title:

 

Chief Financial Officer, Treasurer

       

ICT INTERNATIONAL, INC.,

       

a Delaware corporation

       

By:

 

/s/ Vincent A. Paccapaniccia

--------------------------------------------------------------------------------

       

Name:

 

Vincent A. Paccapaniccia

       

Title:

 

Chief Financial Officer, Treasurer

       

HARVEST RESOURCES, INC.,

       

a Delaware corporation

       

By:

 

/s/ Vincent A. Paccapaniccia

--------------------------------------------------------------------------------

       

Name:

 

Vincent A. Paccapaniccia

       

Title:

 

Chief Financial Officer, Treasurer

 

Accepted and agreed to as of the date first above written.

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:  

/s/ Michael Brashler

 

--------------------------------------------------------------------------------

Name:

 

Michael Brashler

Title:

 

Vice President



--------------------------------------------------------------------------------

SCHEDULE 2

 

COMMERCIAL TORT CLAIMS

 

None.



--------------------------------------------------------------------------------

SCHEDULE 5(f)(i)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

COPYRIGHTS

 

United States Copyright Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Amended and Restated Security Agreement
dated as of December 2, 2003 (as the same may be amended, modified, extended or
restated from time to time, the “Security Agreement”) by and among the Grantors
party thereto (each a “Grantor” and collectively, the “Grantors”) and Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”) for the
holders of the Secured Obligations referenced therein, the undersigned Grantor
has granted a continuing security interest in and continuing lien upon, the
copyrights and copyright applications shown on Schedule 1 attached hereto to the
Administrative Agent for the ratable benefit of the holders of the Secured
Obligations.

 

The undersigned Grantor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the copyrights and copyright applications set forth on Schedule 1
attached hereto (i) may only be terminated in accordance with the terms of the
Security Agreement and (ii) is not to be construed as an assignment of any
copyright or copyright application.

 

Very truly yours,

 

--------------------------------------------------------------------------------

[Grantor]

By:

     

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Acknowledged and Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

By:

     

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

SCHEDULE 5(f)(ii)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

PATENTS

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Amended and Restated Security Agreement
dated as of December 2, 2003 (the “Security Agreement”) by and among the
Grantors party thereto (each a “Grantor” and collectively, the “Grantors”) and
Bank of America, N.A., as Administrative Agent (the “Administrative Agent”) for
the holders of the Secured Obligations referenced therein, the undersigned
Grantor has granted a continuing security interest in and continuing lien upon,
the patents and patent applications set forth on Schedule 1 attached hereto to
the Administrative Agent for the ratable benefit of the holders of the Secured
Obligations.

 

The undersigned Grantor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the patents and patent applications set forth on Schedule 1 attached
hereto (i) may only be terminated in accordance with the terms of the Security
Agreement and (ii) is not to be construed as an assignment of any patent or
patent application.

 

Very truly yours,

 

--------------------------------------------------------------------------------

[Grantor]

By:

     

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Acknowledged and Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

By:

     

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

SCHEDULE 5(f)(iii)

 

NOTICE

 

OF

 

GRANT OF SECURITY INTEREST

 

IN

 

TRADEMARKS

 

United States Patent and Trademark Office

 

Ladies and Gentlemen:

 

Please be advised that pursuant to the Amended and Restated Security Agreement
dated as of December 2, 2003 (the “Security Agreement”) by and among the
Grantors party thereto (each a “Grantor” and collectively, the “Grantors”) and
Bank of America, N.A., as Administrative Agent (the “Administrative Agent”) for
the holders of the Secured Obligations referenced therein, the undersigned
Grantor has granted a continuing security interest in and continuing lien upon,
the trademarks and trademark applications set forth on Schedule 1 attached
hereto to the Administrative Agent for the ratable benefit of the holders of the
Secured Obligations.

 

The undersigned Grantor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the trademarks and trademark applications set forth on Schedule 1
attached hereto (i) may only be terminated in accordance with the terms of the
Security Agreement and (ii) is not to be construed as an assignment of any
trademark or trademark application.

 

Very truly yours,

 

--------------------------------------------------------------------------------

[Grantor]

By:

     

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Acknowledged and Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

By:

     

--------------------------------------------------------------------------------

Name:

   

Title:

   